Motion, insofar as it seeks leave to appeal from so much of the order of the Appellate Division as affirmed the judgments denying applications to stay arbitration, denied. Motion, insofar as it seeks leave to appeal from so much of the order of the Appellate Division as affirmed orders granting a motion to stay an action and denying a motion to strike an answer, dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution. Motion for a stay dismissed as academic.